DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engelbart et al. (US-PGPUB 2020/0057012).  
 	Regarding claim 1, Engelbart discloses a photographing apparatus (System 650; see fig. 6) comprising: 
 	a carriage (Carriage 660 and mount 664; see fig. 6 and paragraphs 0039, 0042) configured to move in a travel direction (Carriage 660 can include a motor and wheels to move carriage 660 along the top of first frame 620 and second frame 622. Carriage 660 moves in the horizontal direction (X-axis) along rail frames 620, 622; see fig. 6 and paragraph 0039);
 	 a light source mounted on the carriage (Lights 680 mounted on carriage 660 and mount 664; see fig. 6 and paragraphs 0039, 0042); and 
 	a camera attached to the carriage and configured to perform photography (Camera 670 attached to carriage 660 and mount 664. Camera 670 captures multiple fields of view; see paragraph 0039), wherein: 
 	a normal direction is defined orthogonal to the travel direction and a vertical axis (Z direction is orthogonal to the horizontal direction (X-axis along the top of frames 620, 622) and vertical direction (Y-axis given by the lower part of mount 664); see fig. 6); and 
 	the camera faces a camera direction that is rotated about the vertical axis with respect to the normal direction (Camera 670 is rotated from the vertical direction (Y-axis) of mount 664 (XY plane) and photographing along XZ plane. The photographing continues until completion of the inspection of the inside of frames 620 and 622, skin 601, and row of stiffeners 603; see fig. 6 and paragraph 0039. See also Diagram 1 below). 

Diagram 1

    PNG
    media_image1.png
    762
    901
    media_image1.png
    Greyscale



	Regarding claim 2, Engelbart discloses everything claimed as applied above (see claim 1). In addition, Engelbart discloses the light source (Light 680 (280); see figs. 6, 2) and the camera (Camera 670 (270); see figs. 6, 2) are aligned with one another along a height direction (A gimbal can attach camera to carriage body and allow camera to rotate; see paragraph 0022. When camera 270 is rotated 90 degrees, the lights 280 are aligned with the camera in a height direction (Y-axis); see fig. 2). 

 	Regarding claim 3, Engelbart discloses everything claimed as applied above (see claim 2). In addition, Engelbart discloses the light source and the camera are aligned with the vertical axis (A gimbal can attach camera to carriage body and allow camera to rotate; see paragraph 0022. When camera 270 is rotated 90 degrees, the lights 280 are aligned with the camera in a vertical direction (Y-axis); see fig. 2), and the light source is offset from the camera along the vertical axis (When lights and camera are positioned as shown in figures. 2 and 6). 

 	Regarding claim 4, Engelbart discloses everything claimed as applied above (see claim 3). In addition, Engelbart discloses the light source is a first light source (One of the Lights 680 (280); see figs. 6, 2), further comprising a second light source (The other one of Lights 680 (280); see figs. 6, 2) substantially aligned with the vertical axis (A gimbal can attach camera to carriage body and allow camera to rotate; see paragraph 0022. When camera 270 is rotated 90 degrees, the light 280 is aligned with the camera in a vertical direction (Y-axis); see fig. 2) and offset from the first light source along the vertical axis (When light and camera are positioned as shown in figures. 2 and 6). 

 	Regarding claim 5, Engelbart discloses everything claimed as applied above (see claim 3). In addition, Engelbart discloses the camera has an angle of view, the camera direction is rotated about the vertical axis with respect to the normal direction by an attachment angle (Camera 670 is rotated from the vertical direction (Y-axis) of mount 664 (XY plane) and photographing along XZ plane; see fig. 6 and Diagram 1 above), and the attachment angle is greater than or equal to half of the angle of view (The angle rotated from the vertical as shown in figure 6 is greater than half the angle of view of the camera as shown in figure 5). 
 
 	Regarding claim 6, Engelbart discloses everything claimed as applied above (see claim 1). In addition, Engelbart discloses the camera and the light source are offset from one another in the travel direction (A gimbal can attach camera to carriage body and allow camera to rotate; see paragraph 0022. When camera 270 is rotated 90 degrees, the lights 280 are offset in the horizontal direction; see fig. 2). 

 	Regarding claim 7, Engelbart discloses everything claimed as applied above (see claim 1). In addition, Engelbart discloses the normal direction is orthogonal to a side surface of a body of the carriage (The z direction is orthogonal to the horizontal side surface of carriage 660; see figs. 6, 2 and Diagram 1 above). 

 	Regarding claim 8, Engelbart discloses everything claimed as applied above (see claim 1). In addition, Engelbart discloses a controller configured to (a) correct distortion of an image photographed by the camera and (b) generate a photographed image equivalent to a case in which the camera faces the normal direction and performs the photography (A gimbal can attach thermography camera to carriage body and allow thermography camera to move in a vertical direction closer or further away from the unitized composite structure and rotate to further change the field of view of thermography camera. The processor includes software to manipulate the images taken during inspection. The processor includes a software package for data acquisition and analysis, and archives and displays the images in sequence to show coverage of a complete area; see paragraphs 0021-0022, 0029. The camera is controlled and the images are manipulated to obtain detailed views along XY and XZ planes). 

 	Regarding claim 9, Engelbart discloses everything claimed as applied above (see claim 1). In addition, Engelbart discloses a controller configured to: control the camera to capture a plurality of images; and control the carriage to travel at a constant speed throughout a period of time during which the plurality of images are captured (Control of the robot and platform motion would be integrated with and slaved to the camera for image capture and analysis in order to retain that sequential acquisition and display of images. The processor provides instructions to continuously move the carriage while the thermography camera inspects and collects images; see paragraph 0029. Capture continues until completion of the inspection of the inside of frames 620 and 622, skin 601, and row of stiffeners 603; see paragraph 0039). 

 	Regarding claim 10, Engelbart discloses everything claimed as applied above (see claim 1). In addition, Engelbart discloses a controller configured to: control the camera to capture a first image; and control the camera to capture a second image in response to an indication that the carriage had traveled a predetermined distance since the first image was captured (After a thermographic image is captured of a first field of view, the motor can direct rolling of carriage 660, thermography camera 670, and lights 680 along the top of frames 620 and 622 to provide thermography camera 670 a second field of view; see paragraph 0039). 

	Regarding claim 11, Engelbart discloses a photographing apparatus (System 650 (250); see figs. 6, 2) comprising: 
 	a carriage (Carriage 660 and mount 664; see fig. 6 and paragraphs 0039, 0042) repositionable between a first orientation and a second orientation (A gimbal can attach thermography camera to carriage body and allow thermography camera to rotate to further change the field of view of thermography camera; see paragraph 0022 and figs. 2, 6) and configured to move in a travel direction while in the first orientation and while in the second orientation (Carriage 660 can include a motor and wheels to move carriage 660 along the top of first frame 620 and second frame 622. Carriage 660 moves in the horizontal direction (X-axis) along rail frames 620, 622; see fig. 6 and paragraph 0039); 
 	a light source mounted on the carriage (Lights 680 mounted on carriage 660 and mount 664; see fig. 6 and paragraphs 0039, 0042); and 
 	a camera attached to the carriage (Camera 670 attached to carriage 660 and mount 664. Camera 670 captures multiple fields of view; see paragraph 0039), 
 	wherein: the camera faces a normal direction (When the camera is not rotated from vertical and faces XY plane, see Diagram 1 above) orthogonal to the travel direction and a vertical axis while the carriage is in the first orientation (Z direction is orthogonal to the horizontal direction (X-axis along the top of frames 620, 622) and vertical direction (Y-axis given by the lower part of mount 664); see fig. 6); 
 	when the carriage is in the second orientation, the camera faces a camera direction rotated about the vertical axis with respect to the normal direction; and the camera performs photography while the carriage is in the second orientation (Camera 670 is rotated from the vertical direction (Y-axis) of mount 664 (XY plane) and photographing the XZ plane. The photographing continues until completion of the inspection of the inside of frames 620 and 622, skin 601, and row of stiffeners 603; see fig. 6 and paragraph 0039. See also Diagram 1 above). 

 	Regarding claim 12, Engelbart discloses everything claimed as applied above (see claim 11). In addition, Engelbart discloses the light source (Light 680 (280); see figs. 6, 2) and the camera (Camera 670 (270); see figs. 6, 2) are aligned with one another along a height direction (A gimbal can attach camera to carriage body and allow camera to rotate; see paragraph 0022. When camera 270 is rotated 90 degrees, the lights 280 are aligned with the camera in a height direction (Y-axis); see fig. 2). 

 	Regarding claim 13, Engelbart discloses everything claimed as applied above (see claim 11). In addition, Engelbart discloses the camera is offset from the light source in the travel direction (A gimbal can attach camera to carriage body and allow camera to rotate; see paragraph 0022. When camera 270 is rotated 90 degrees, the lights 280 are offset in the horizontal direction; see fig. 2). 

 	Regarding claim 14, Engelbart discloses everything claimed as applied above (see claim 11). In addition, Engelbart discloses a controller configured to (a) correct distortion of an image photographed by the camera and (b) generate a photographed image equivalent to a case in which the camera faces the normal direction when performing the photography (A gimbal can attach thermography camera to carriage body and allow thermography camera to move in a vertical direction closer or further away from the unitized composite structure and rotate to further change the field of view of thermography camera. The processor includes software to manipulate the images taken during inspection. The processor includes a software package for data acquisition and analysis, and archives and displays the images in sequence to show coverage of a complete area; see paragraphs 0021-0022, 0029. The camera is controlled and the images are manipulated to obtain detailed views along XY and XZ planes). 

 	Regarding claim 15, Engelbart discloses a photographing (see figs. 4, 6) method comprising: 
 	moving, in a travel direction, a carriage while maintaining a predetermined distance between the carriage and one or more photographing target objects arranged side by side along the travel direction (Carriage 660 can include a motor and wheels to move carriage 660 along the top of first frame 620 and second frame 622. Carriage 660 moves in the horizontal direction (X-axis) along rail frames 620, 622. Photographing inside of frames 620, 622; see fig. 6 and paragraph 0039), wherein: a light source (Lights 680 mounted on carriage 660 and mount 664; see fig. 6 and paragraphs 0039, 0042) and a camera are attached to the carriage (Camera 670 attached to carriage 660 and mount 664. Camera 670 captures multiple fields of view; see paragraph 0039); 
 	a normal direction is defined orthogonal to the travel direction and a vertical axis (Z direction is orthogonal to the horizontal direction (X-axis along the top of frames 620, 622) and vertical direction (Y-axis given by the lower part of mount 664); see fig. 6); and 
 	the camera (a) faces a camera direction rotated about the vertical axis with respect to the normal direction and (b) performs photography (Camera 670 is rotated from the vertical direction (Y-axis) of mount 664 (XY plane) and photographing along XZ plane. The photographing continues until completion of the inspection of the inside of frames 620 and 622, skin 601, and row of stiffeners 603; see fig. 6 and paragraph 0039. See also Diagram 1 above); and correcting distortion of an image photographed by the camera and generating a photographed image equivalent to a case in which the camera faces the normal direction when performing the photography (A gimbal can attach thermography camera to carriage body and allow thermography camera to move in a vertical direction closer or further away from the unitized composite structure and rotate to further change the field of view of thermography camera. The processor includes software to manipulate the images taken during inspection. The processor includes a software package for data acquisition and analysis, and archives and displays the images in sequence to show coverage of a complete area; see paragraphs 0021-0022, 0029. The camera is controlled and the images are manipulated to obtain detailed views along XY and XZ planes). 

 	Regarding claim 16, Engelbart discloses everything claimed as applied above (see claim 15). In addition, Engelbart discloses the light source (Light 680 (280); see figs. 6, 2) and the camera (Camera 670 (270); see figs. 6, 2) are aligned with one another along a height direction (A gimbal can attach camera to carriage body and allow camera to rotate; see paragraph 0022. When camera 270 is rotated 90 degrees, the lights 280 are aligned with the camera in a height direction (Y-axis); see fig. 2). 

 	Regarding claim 17, Engelbart discloses everything claimed as applied above (see claim 15). In addition, Engelbart discloses the camera and the light source are offset from one another in the travel direction (A gimbal can attach camera to carriage body and allow camera to rotate; see paragraph 0022. When camera 270 is rotated 90 degrees, the lights 280 are offset in the horizontal direction; see fig. 2). 

 	Regarding claim 18, Engelbart discloses a photographing method (see figs. 4, 6 and 2) comprising: 
 	moving a carriage in a travel direction while the carriage is in a first orientation; moving the carriage in the travel direction while both (a) the carriage is in a second orientation and (b) maintaining a predetermined distance to one or more photographing target objects arranged side by side along the travel direction (Carriage 660 can include a motor and wheels to move carriage 660 along the top of first frame 620 and second frame 622. Carriage 660 moves in the horizontal direction (X-axis) along rail frames 620, 622. Photographing inside of frames 620, 622; see fig. 6 and paragraph 0039), 
 	wherein: a light source (Lights 680 mounted on carriage 660 and mount 664; see fig. 6 and paragraphs 0039, 0042) and a camera are attached to the carriage (Camera 670 attached to carriage 660 and mount 664. Camera 670 captures multiple fields of view; see paragraph 0039); 
 	the camera faces a camera direction orthogonal to the travel direction and a vertical axis when the carriage is in the first orientation (When the camera is not rotated from vertical and faces XY plane, see Diagram 1 above) orthogonal to the travel direction and a vertical axis while the carriage is in the first orientation (Z direction is orthogonal to the horizontal direction (X-axis along the top of frames 620, 622) and vertical direction (Y-axis given by the lower part of mount 664); see fig. 6); 
 	when the carriage is in the second orientation, the camera faces a camera direction rotated about the vertical axis with respect to the normal direction; and the camera performs photography while the carriage is in the second orientation (Camera 670 is rotated from the vertical direction (Y-axis) of mount 664 (XY plane) and photographing the XZ plane. The photographing continues until completion of the inspection of the inside of frames 620 and 622, skin 601, and row of stiffeners 603; see fig. 6 and paragraph 0039. See also Diagram 1 above); and 
 	correcting distortion of an image photographed by the camera and generating a photographed image equivalent to a case in which the camera faces the normal direction while performing the photography (A gimbal can attach thermography camera to carriage body and allow thermography camera to move in a vertical direction closer or further away from the unitized composite structure and rotate to further change the field of view of thermography camera. The processor includes software to manipulate the images taken during inspection. The processor includes a software package for data acquisition and analysis, and archives and displays the images in sequence to show coverage of a complete area; see paragraphs 0021-0022, 0029. The camera is controlled and the images are manipulated to obtain detailed views along XY and XZ planes).  

 	Regarding claim 19, Engelbart discloses everything claimed as applied above (see claim 18). In addition, Engelbart discloses the light source (Light 680 (280); see figs. 6, 2) and the camera (Camera 670 (270); see figs. 6, 2) are aligned with one another along a height direction (A gimbal can attach camera to carriage body and allow camera to rotate; see paragraph 0022. When camera 270 is rotated 90 degrees, the lights 280 are aligned with the camera in a height direction (Y-axis); see fig. 2). 

 	Regarding claim 20, Engelbart discloses everything claimed as applied above (see claim 18). In addition, Engelbart discloses the camera and the light source are offset from one another in the travel direction (A gimbal can attach camera to carriage body and allow camera to rotate; see paragraph 0022. When camera 270 is rotated 90 degrees, the lights 280 are offset in the horizontal direction; see fig. 2).


Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        09/07/2022